Citation Nr: 1800796	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  09-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervicalgia from myofascial pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a head injury prior to August 2, 2016, and in excess of 40 percent thereafter.

3.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from February 23, 2000 to February 25, 2000, and from June 2001 to June 2006.  She additionally attended West Point (U.S. Military Academy) from June 1997 to June 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Board remanded this matter.  In August 2016, the Veteran appeared and testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.  In November 2016, the Board again remanded the matter.  The matter is now back before the Board.

In a May 2017 rating decision, the RO increased the Veteran's residuals of a head injury rating to 40 percent disabling, effective August 2, 2016.  However, as the Veteran has not been granted the maximum benefit allowed for this disability, and she has indicated that she wishes to continue her appeal, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervicalgia from myofascial pain syndrome is not manifested by limitation of forward flexion to 30 degrees or less; combined range of motion of the cervical spine to 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes.

2.  For the period prior to October 23, 2008, the Veteran's residuals of a head injury were manifested by purely subjective complaints, including tension-type occipital head pain and minor complaints regarding memory, with no neurological disabilities associated with the TBI. 

3.  Resolving reasonable doubt in favor of the Veteran, for the period from October 23, 2008, the Veteran's residuals of a head injury resulted in a score of no more than "2" on the table for Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified; greater impairment consistent with a higher score on that table, including increased cognitive deficits, behavioral, psychological, or physical symptoms not subject to separate ratings have not been not manifested.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for cervicalgia from myofascial pain syndrome have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

2.  For the period prior to October 23, 2008, the criteria for an initial rating in excess of 10 percent for residuals of a head injury were not met.  38 U.S.C. 
§§ 1155, 5107(b) (2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Codes 8045-9304 (2008). 

3.  For the period from October 23, 2008, the criteria for a 40 percent rating, but no higher, for the Veteran's residuals of a head injury, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8045 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in July 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted in the Introduction, in September 2015 and November 2016, the Board remanded the matters for further development.  With respect to the increased rating claims, the Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cervicalgia

The Veteran is seeking an initial rating in excess of 10 percent for her service-connected cervicalgia from myofascial pain syndrome.

Disabilities of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  

Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Reviewing the relevant evidence of record, on VA examination in March 2007, the Veteran reported treatment at a chiropractor once a week for her neck pain.  She described pains around the base of her head and behind the upper neck around the scapular areas.  She described off-and-on pain approximately once per week lasting anywhere from one to two hours.  She denied radiation of pain into her upper extremities.  She denied any associated sensory or motor deficits.  She denied a history of loss of range of motion, noting that even during the episodes of pain, she generally had good range although motions may be somewhat painful.  She denied any disabling flare-ups and noted that she was quite active physically.  On examination, the Veteran walked with a normal gait.  She had normal cervical lordosis and her iliac crest and shoulders were level.  The range of motion of her cervical spine was normal (extension to 70 degrees, flexion to 60 degrees, right and left lateral rotation to 70 degrees each, and right and left lateral tilt to 30 degrees each).  All motions were pain-free.  Regarding DeLuca, on repetition, there was no obvious fatigability, lack of endurance, pain on motion, or loss of range of motion.  The diagnosis was cervicalgia.  The examiner noted this was basically myofascial pain without any cervical spine disease or radiculopathy.

The examiner noted that the DeLuca examination was negative.  The examiner noted that the Veteran did not have a history of disabling flare-ups.  The examiner noted that the Veteran had normal range of motion.  The examiner noted that the Veteran got aches and pains from time to time which were treated with chiropractic maneuvers once a week, with relief.  The examiner noted that the Veteran was able to do her work duties without any modifications in her work routine.  The examiner indicated that the Veteran was independent in all activities of daily living and was able to drive.  The examiner indicated that he suspected no loss of range of motion or obvious feeling of significant fatigability or lack of endurance under conditions of normal use.

In her appeal on a VA Form 9 dated in March 2009, the Veteran indicated that she saw a chiropractor on a regular basis and occasionally used massage therapy to manage her neck pain.  She noted that she required weekly visits for pain management.

On VA examination in August 2014, the examiner noted a diagnosis of cervicalgia from myofascial pain syndrome.  The Veteran endorsed chronic daily pain and stiffness involving the muscles and soft tissue of the cervical spine region.  She localized the majority of the pain to the nuchal region and trapezius ridges.  She reported seeking treatment from acupuncture and a chiropractor regularly.  She noted that she also participated in yoga to maintain flexibility.  The Veteran described flare-ups of her cervicalgia with repetitive head and neck motion, long hours of computer work, and sometimes without provocation.  She noted that she relied heavily on chiropractic therapy.  She noted that the flare-ups could last for varying periods from one to several days at a time.  She explained that head and neck motion was painful during the flare-ups.  

Range of motion testing revealed the following: forward flexion to 45 degrees or greater with pain; extension to 45 degrees or greater with pain; right and left lateral flexion to 45 degrees or greater with pain; right lateral rotation to 80 degrees or greater with pain; and left lateral rotation to 65 degrees with pain.  The Veteran was able to perform repetitive-use testing with three repetitions without any additional limitation in range of motion.  The Veteran had the following functional impairments of the cervical spine: less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation.  The Veteran did not have muscle spasm or guarding of the cervical spine resulting in abnormal gait or spinal contour.

Muscle strength was 5/5 and the Veteran did not have muscle atrophy.  Deep tendon reflexes were 2+.  Sensation to light touch was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities related to the cervicalgia.  The Veteran did not have intervertebral disc syndrome of the cervical spine.  She did not require any assistive devices.  The examiner noted that the Veteran's cervicalgia impacted her ability to work, as it would interfere with occupations requiring repetitive head and neck motion or overhead work.  The examiner noted that reasonable accommodation of workplace environment would likely mitigate symptoms.  The examiner noted that there was no restriction from more sedentary occupations besides positional changes.  The examiner noted that there was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability during flare-ups or with repetitive use over a period of time.  The examiner noted that it was not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.

In a statement dated in September 2014, the Veteran indicated that her neck constantly ached, and she constantly had to spend money to treat it.

In the August 2016 hearing, the Veteran testified that she felt that she was always in a hunched-over position because her head was too heavy to be supported by her neck.  She testified that she experienced daily neck pain.  She indicated that chiropractic care, acupuncture, and massage helped, but she still had definite limitations.  She noted that her neck pain contributed to her not being able to lift her hands over her head for any extended period of time.  She testified that her cervicalgia caused a lot of physical limitations, pain, and financial impact because of out-of-pocket expenses for alternative treatment.  She indicated that she felt that her range of motion had decreased since her last examination in 2014.

Pursuant to the Board's November 2016 remand, the Veteran was afforded another VA examination in March 2017.  The examiner diagnosed a cervical strain.  The Veteran denied flare-ups.  She reported functional loss as pain and range of motion worse with bending, turning neck, and lifting.  Range of motion findings were all normal (flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees).  The examiner indicated that pain was noted on examination, but did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the neck.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Veteran had guarding described as tender paraspinal muscles that did not result in abnormal gait or spinal contour.

Muscle strength was 5/5 and there was no muscle atrophy.  Deep tendon reflexes were 2+.  Sensation to light touch was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have ankylosis.  The Veteran did not have any other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.  She did not require assistive devices.  Imaging studies did not reveal arthritis.  The examiner noted that the Veteran's cervicalgia impacted her ability to work, as pain and range of motion was worse with bending, turning neck, and lifting, especially on computer use.  The examiner also noted that it restricted the Veteran's athletic ability.  The examiner noted that there was no evidence of pain on passive range of motion testing.

Various VA treatment records revealed continued complaints of, and treatment for, chronic neck pain.  In a March 2016 chiropractor consultation, cervical spine range of motion was full and pain-free in all directions.  An August 2016 magnetic resonance imaging (MRI) of the cervical spine was unremarkable and revealed no significant disc disease.  In August 2016, cervical range of motion was within normal limits, although the Veteran noted generalized stiffness at end range of cervical rotation.  In September 2016, the Veteran denied paresthesias or weakness.  She reported the following functional limitations: less than 30 minute sitting tolerance, lifting, and overhead movements.  The examiner noted a mild forward head posture and moderate forward rounded shoulders.  Range of motion findings were as follows: flexion to 71 degrees; extension to 99 degrees; right side bend to 49 degrees; left side bend to 48 degrees; right rotation to 79 degrees; and left rotation to 87 degrees.  The examiner noted full range of motion of the cervical spine.  In September 2016, the Veteran reported that she still experienced stiffness at the end of cervical rotation.  In October 2016, cervical range of motion was painful with left and right rotation, which created a pull in the contralateral nape of neck.  Specific range of motion findings were not provided.  All other ranges of motion were within normal limits and pain-free.  In March 2017, palpation showed tightness.  Cervical extension was the only motion in the cervical spine that created neck pain.  All other motions were full and pain-free.  There was no radiation of pain, numbness, or tingling, into the extremities.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's cervicalgia from myofascial pain syndrome.  The record does not contain evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Notably, on her VA examinations in March 2007, August 2014, and March 2017, the Veteran had normal forward flexion and strength.  VA treatment records also revealed normal forward flexion and strength.  On occasion, the Veteran had slightly reduced lateral rotation, but this did not result in combined range of motion of the cervical spine not greater than 170 degrees for the next higher rating.  See, e.g., August 2014 VA examination, and VA treatment records dated in August 2016, September 2016, and October 2016.  On all examinations, there were no additional degrees of limitation following repetitive motion.  While the Veteran had pain and stiffness, her pain did not cause functional loss.  While the Veteran's treatment records showed that she experienced occasional flare-ups of neck pain, to the extent that such pain caused any limitation of motion, the evidence of record, to include the Veteran's lay statements, do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing.  Furthermore, as the Veteran is currently in receipt of a 10 percent rating for her cervicalgia, this contemplates painful motion of the neck, which she has reported in her lay statements.

The Board finds that the weight of the lay and medical evidence of record demonstrates that during this period, the Veteran did not have forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or any further limitation.  Therefore, the Board concludes that a higher initial rating for the cervical spine disability is not warranted.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Notably, the March 2007 examiner noted that the Veteran was not additionally limited by fatigue, weakness, lack of endurance or incoordination and there was no additional limitation in degree.  Although the record shows pain on motion, none of the functional loss recorded is equivalent to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In this regard, the March 2017 examiner indicated that although pain was noted on examination, it did not result in or cause functional loss. The Veteran did not have any muscle spasms present.  Although there was evidence of guarding described as tender paraspinal muscles on examination in March 2017, this did not result in abnormal gait or spinal contour.  
Finally, the Board notes that all of the VA examiners determined that the Veteran did not have intervertebral disc syndrome.  Moreover, the Veteran did not report, and the evidence does not show, any incapacitating episodes during this timeframe.  Accordingly, there is no evidence of incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks which would result in an evaluation in excess of 10 percent.

As to whether additional compensation for neurological impairment is warranted at any time during the appeal period, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  There have not been any neurological findings, to include radiculopathy, during the appeal period.

Accordingly, as the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for the service-connected cervicalgia from myofascial pain syndrome, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Head Injury

The Veteran suffered three separate episodes of head injury in service resulting in sequelae of mild traumatic brain injury (TBI).  Historically, a July 2007 rating decision granted service connection for residuals of a head injury and assigned a 10 percent rating under Diagnostic Code 8045-9304 (old criteria), effective June 2, 2006.  The Veteran disagreed with the initial rating assigned.  In a May 2017 rating decision, the RO increased the rating for the Veteran's service-connected residuals of a head injury to 40 percent under Diagnostic Code 8045 (new criteria), effective August 2, 2016.  

The Board further notes that the Veteran is also service-connected for posttraumatic stress disorder (PTSD).  Thus, a separate rating is already assigned for any emotional/behavioral dysfunction.
The protocol for TBIs was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5) (2017).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  In this case, the RO has evaluated the Veteran's disability under both criteria.  Therefore, the Board will consider both sets of criteria. 

Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Codes 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Codes 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045 (2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

      Prior to October 23, 2008

The Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for residuals of a head injury for the rating period prior to October 23, 2008.  No neurological disabilities were found, and the Veteran's complaints consisted purely of subjective complaints, including tension-type occipital head pain and minor complaints regarding memory.  As previously noted, prior to the October 23, 2008 amendments, Diagnostic Code 8045 provided that purely subjective complaints, such as headache, dizziness, and insomnia are to be rated as 10 percent disabling and no more under Diagnostic Code 9304, which addresses dementia due to head trauma.  Diagnostic Code 8045 additionally states that ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  In this case, there has been no diagnosis of multi-infarct dementia.  Thus, Diagnostic Code 8045 does not allow for a disability rating in excess of 10 percent for any part of the rating period on appeal prior to October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

There are no other applicable diagnostic codes that would allow for a disability rating in excess of 10 percent prior to October 23, 2008. 

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability evaluation in excess of 10 percent for residuals of a TBI for the rating period prior to October 23, 2008.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

      From October 23, 2008

After reviewing the lay and medical evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports the assignment of a 40 percent rating from October 23, 2008, forward.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  In this regard, testing of the 10 facets required for rating TBI residuals during the March 2017 VA examination revealed that the Veteran's residuals of a head injury resulted in a score of no more than "2" on the table for Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  In particular, the March 2017 examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The examiner noted that the Veteran reported that she was more forgetful of names; could no longer memorize data (previously chemistry major in college); and could not analyze long lines of data or problem solve as she once did.  Moreover, the March 2017 examiner noted that these subtle differences were noted on the full neuropsychological testing performed at VA in July 2009.  As the Veteran has consistently and credibly described similar memory impairment throughout the appeal period, the Board will resolve reasonable doubt in her favor and grant the 40 percent rating back to October 23, 2008, the date the regulation change allows for a higher evaluation based on this criteria.  However, the Board finds that a rating in excess of 40 percent is not warranted during this timeframe.  

As noted above, the March 2017 VA examination for evaluating the Veteran's TBI residuals included testing of the 10 facets required for rating TBI residuals under the applicable rating criteria.  In sum, these 10 facets are (1) memory, attention, concentration, and executive function; (2) judgment; (3) social interaction; (4) orientation; (5) motor activity (including evaluation of intact motor and sensory systems); (6) visual spatial orientation; (7) subjective symptoms; (8) neurobehavioral effects; (9) communication; and (10) consciousness. 

The March 2017 VA examiner found objective evidence on testing of mild impairment of memory, attention, concentration, and executive functions, resulting in mild functional impairment.  The examiner noted that the Veteran reported that she was more forgetful of names; could no longer memorize data (previously chemistry major in college); and could not analyze long lines of data or problem solve as she once did.  The Veteran's reports of memory impairment have been consistent throughout the appeal period.  Thus, memory impairment due to TBI warrants an impairment level of 2.

Next, the March 2017 VA examiner found normal judgment, routinely appropriate social interaction, and normal motor activity.  Additionally, throughout the appeal period, the Veteran was always fully oriented.  Thus, the assignment of an impairment level of 0 is appropriate for judgment, social interaction, orientation, and motor activity.  There are no other findings during this timeframe to support higher levels of impairment in these facets.

The March 2017 VA examiner noted that visual spatial orientation was mildly impaired, as the Veteran reported that she occasionally got lost in unfamiliar surroundings, and had difficulty reading maps or following directions.  However, the Veteran indicated that she was able to use assistive devices such as GPS.  Therefore, an impairment level of 1 is assigned for visual spatial orientation.  

The March 2017 VA examiner found that there were no subjective symptoms.  The Board notes that the evidence of record during this timeframe shows symptoms of occasional mild headaches and hypersensitivity to sound that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  See, e.g., August 2016 VA treatment record (noting that her headaches were generally at bay but she experienced two flare-ups last week but continues to work on her production); August 2016 hearing transcript (testifying  that she cannot go out in loud places due to sensory overload); March 2017 VA examination report (noting that the Veteran previously reported headaches, but stated these were no longer much of an issue); and March 2017 VA examination report (reporting an increased sensitivity to loud noise over the past two years which she finds agitating and feels sensory overload).  The Veteran has not reported, and the evidence does not show, dizziness, tinnitus, frequent insomnia, or hypersensitivity to light.  Thus, an impairment level of 0 is appropriate for subjective symptoms. 

With regard to neurobehavioral effects, the March 2017 VA examiner concluded that there were none present.  Therefore, the assignment of an impairment level of 0 is appropriate for neurobehavioral effects. 

The Veteran has been consistently able to communicate and comprehend spoken and written language, so an impairment level of 0 is assigned for communication.  

Finally, the evidence does not demonstrate a persistently altered state of consciousness, minimally responsive state, or coma, so no score is assigned for consciousness. 

In sum, none of the facets listed in the table are evaluated as "total," and the weight of the evidence demonstrates that the highest level of impairment of any given facet is 2.  Therefore, under 38 C.F.R. § 4.124a, the highest evaluation available for residuals of a head injury is 40 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  Accordingly, since the regulation change in October 23, 2008, the Veteran's service-connected residuals of a head injury have been 40 percent disabling, but no higher.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial rating in excess of 10 percent for cervicalgia from myofascial pain syndrome is denied.

For the period prior to October 23, 2008, entitlement to an initial rating in excess of 10 percent for residuals of a head injury is denied.

For the period from October 23, 2008, entitlement to a 40 percent rating, but no higher, for residuals of a head injury, is granted.


REMAND

In November 2016, the Board remanded the claim for entitlement to TDIU for notice and development, to include obtaining employment information.  The Board specifically instructed the RO to ask the Veteran to provide releases to obtain records from the unemployment offices in California and Massachusetts.  

In December 2016, the RO sent the Veteran a post-remand development letter pertaining to her claims for increased ratings for cervicalgia from myofascial pain syndrome and residuals of a head injury.  However, the December 2016 development letter did not include any of the development requested by the Board pertaining to the Veteran's TDIU claim.  In the May 2017 supplemental statement of the case, the RO explained that the December 2016 development letter did not contain any development for TDIU because entitlement to TDIU was considered moot as a result of the May 2017 award of a 100 percent schedular rating for the Veteran's PTSD, effective September 3, 2014.  

However, the Board finds that the granting of a 100 percent schedular evaluation for the Veteran's service-connected PTSD does not render moot the issue of entitlement to a TDIU, inasmuch as there is a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  38 U.S.C. § 1114(s); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Therefore, in light of the holding in Bradley, and the Veteran's assertions that her service-connected residuals of a head injury in and of itself precludes her from obtaining and maintaining substantially gainful employment, the issue of a TDIU remains on appeal.  

Moreover, the Board notes that the claim for TDIU was first raised in the Veteran's appeal on a VA Form 9 dated in March 2009, several years prior to the grant of the 100 percent schedular rating for PTSD.  Therefore, the RO should consider whether the Veteran is entitled to a TDIU at any time from March 2009 forward. 

As such, the claim for entitlement to TDIU must again be remanded to complete the development requested in the November 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the RO should obtain updated employment information from the Veteran, to include asking the Veteran to provide releases to obtain records from the unemployment offices in California and Massachusetts.
Accordingly, the case is REMANDED for the following action:

1.   Undertake any necessary development with respect to 
	the Veteran's claim for entitlement to TDIU since 
March 2009, to include obtaining updated employment information.  The Veteran should be asked to provide releases to obtain records from the unemployment offices in California and Massachusetts.

2.   Thereafter, readjudicate the claim for entitlement to
TDIU, to include consideration of 38 U.S.C.§ 1114(s), considering all evidence of record.  If any benefit sought remains denied, the Veteran and her 
   representative must be provided a supplemental 
   statement of the case.  An appropriate period of time 
   must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


